Citation Nr: 1607133	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular disability rating for a right knee disability, manifested by arthritis with limitation of motion and pain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 9, 2009.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1985. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision that continued a 10 percent disability rating for the Veteran's right knee disability.  In July 1996, the Veteran testified during a hearing before RO personnel.  

The Board remanded the matter for additional development in February 1998, April 2000, July 2003, and April 2004.  In April 2005, the Board denied a disability evaluation in excess of 10 percent for the Veteran's right knee disability. 

The Veteran appealed the April 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2006 Joint Motion for Remand requested that the April 2005 Board decision be vacated and the matter remanded to the Board.  The Court granted the motion and the case was returned to the Board. 

In December 2007, the Board remanded the case for evidentiary and procedural development in accordance with the August 2006 Joint Motion for Remand and the Order of the Court.  In October 2009, the Board found that the requested development had been sufficiently completed for the Board to review the schedular rating.  The Board reviewed the appeal for a rating in excess of 10 percent and denied a schedular rating in excess of 10 percent. 

The Veteran appealed to the Court.  Pursuant to a Joint Motion for Remand (JMR), in March 2010, the Court remanded the matter to the Board. 

The October 2009 Board decision had also remanded consideration of an extraschedular rating to the agency of original jurisdiction (AOJ).  A December 2010 Board decision adjudicated the schedular ratings for the right knee disability and again remanded the issue of consideration of an extraschedular rating.  That decision also remanded the issue of entitlement to TDIU.

However, prior to the December 2010 Board decision, a November 2009 rating decision had granted a TDIU from May 5, 2009.  In March 2010 the Veteran submitted a notice of disagreement with this decision.  A November 2011 rating decision determined that the November 2009 rating decision contained clear and unmistakable error (CUE) in assigning the effective date of May 5, 2009; an effective date of January 9, 2009 was assigned for the TDIU award.  The Veteran continues to contend that TDIU is warranted prior to that date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form 9 received in December 2011, the Veteran indicated that he wanted a Board hearing at his local VA office.  Subsequently, in a statement dated in August 2014, the Veteran's representative requested that the hearing be changed to a videoconference hearing.  To date, no such hearing has been scheduled.

The Board is aware that the Veteran failed to appear for hearings before a Veterans Law Judge that were scheduled for August 2001 and August 2002, and that in September 2002 a Veterans Law Judge denied the Veteran's motion for a rescheduled hearing.  However, the appeal now includes issues that have arisen since 2002, namely entitlement to TDIU and extraschedular consideration; also, considerable new evidence has been added to the record since that time, and the Veteran has a different representative than he did at that time.  For these reasons, the Board finds that the Veteran should be provided another opportunity for a hearing before the Board.

Thus, in order to comply with due process requirements and pursuant to the request of the Veteran, this matter is REMANDED for the following action

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing must be associated with the claim file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




